PER CURIAM.
Pursuant to the appellants’ and appel-lee’s “Stipulation and Joint Motion for Reversal and Remand for Further Proceedings,” we reverse and remand this case to the trial court with instructions to conduct further proceedings and award reasonable costs and attorney’s fees to the appellants with respect to the injunctive action, and to determine whether the appellants are entitled to attorney’s fees and costs with respect to the declaratory judgment action, and, if so, to award the reasonable amount of such fees and costs.
SCHOONOVER, A.C.J., and LEHAN and THREADGILL, JJ., concur.